DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:
1. A vehicle diagnostic communication apparatus comprising:

a processor configured to automatically calculate a diagnostic time based on controller-specific response time and vehicle network information when communicating with a vehicle; 

and storage configured to store the controller-specific response times and the vehicle network information.

The claim is allowable as the prior art fails to teach or suggest the above underlined limitations in combination with the other limitations of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knapik (US 2007/0291658) teaches in Claim 5:
5. The apparatus of claim 3, wherein if the processor adjusts the Test Time Period value to obtain said adjusted Test Time Period value, the processor causes another Test Time Period Request Message to be sent via the I/O port through the router or gateway device to the network device that includes said adjusted Test Time Period value that indicates to the network device an adjusted Test Time Period 

However, the claim fails to teach or suggest the limitation “a processor configured to automatically calculate a diagnostic time based on controller-specific response time and vehicle network information when communicating with a vehicle” in combination with the other limitations of claim 1.
Bhaduri (US 2021/0226843) teaches in ¶ 0014:
[0014] According to yet another aspect of the subject matter described herein, a system for measuring a schedule update time of a time aware shaper device under test (DUT) is provided. The system includes an emulated time aware shaper centralized network configuration (CNC) node. The system further includes an emulated time aware shaper talker, the system further includes an emulated time aware shaper listener. The system further includes a test controller. The emulated time aware shaper CNC node configures the DUT with a first configuration that blocks traffic from at least one gate of the DUT, the emulated time aware shaper talker sends traffic to the emulated time aware shaper listener via the DUT. The emulated CNC node confirms blocking of the traffic from the at least one gate of the DUT and transmits a second configuration to the DUT. The second configuration opens the at least one gate of the DUT that was closed by the first configuration to allow traffic from the at least one gate. The emulated CNC node records a time T1 of transmission of the second configuration to the DUT. The emulated time aware shaper listener detects traffic from the at least one gate opened by the second configuration and records a time T2 of receipt of the traffic at the emulated time aware shaper listener. The test controller calculates a response time of the DUT to the second configuration based on T1 and T2.

However, the claim fails to teach or suggest the limitation “a processor configured to automatically calculate a diagnostic time based on controller-specific response time and vehicle network information when communicating with a vehicle” in combination with the other limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANGELA NGUYEN/Primary Examiner, Art Unit 2442